





September 13, 2010


Dear Nancy,


On behalf of RBS Citizens, N.A. (“RBS” or “the Company”), I am pleased to offer
you the position of Chief Risk Officer, Citizens Financial Group, Group
Executive, beginning on September 27, 2010 (“Start Date”). The role reports
dually, to the Group Deputy CRO and to the Chairman and CEO of Citizens
Financial Group, Inc. and RBS Americas. In addition, this role has a reporting
relationship to the RBS Americas Chief Risk Officer for the purposes of regional
oversight and coordination.


1. Position and Function


You shall be based in Providence, Rhode Island and at any time thereafter within
a 50 mile radius. Your employment may require domestic and international travel
appropriate to your duties and responsibilities. RBS reserves the right to
transfer your employment to any existing or future parent, subsidiary,
affiliate, division, branch of RBS or their respective successors, (collectively
“affiliate”). During your employment, you will devote your full time and best
professional efforts to providing services to RBS and its affiliates, including
The Royal Bank of Scotland, plc located in North America, and The Royal Bank of
Scotland Group Plc (“the Group”).


2. Compensation


2.1. Base Salary. You will be paid a base salary of $575,000 per annum, payable
in bi-weekly installments as it is earned. Your salary will be reviewed
annually.


2.2. You will be eligible to take part in your business unit’s bonus / incentive
program (“the Bonus Program”), The Bonus Programrewards performance during the
financial year from January 1 to December 31, and is based on achievement
against a mix of targets, which may include personal, team, business, Company
targets and external economic considerations. The Bonus Program is subject to
change at the discretion of the Company and incorporates the terms of any
Company deferred bonus plan which may be in effect from time to time. Please be
advised that any Bonus Award will be subject to the payment terms and schedule
set forth in the Company’s deferred bonus plan then in effect for similarly
situated employees including the nature of award, any deferral, vesting and/or
reduction provisions associated with such plan. Any decisions with respect to
whether or not to make an award to you under the Bonus Program, and the nature,
amount and/or timing of any such award shall be at the sole discretion of the
Company. Currently the target discretionary award for your position is 200% of
your annual base salary with a maximum of 250% of your annual base salary.


2.3. 2010 Guaranteed Discretionary Award. Notwithstanding the above, for
calendar year 2010 only, provided you have not been terminated for Wrongful
Conduct (as defined below) prior to the day the Company pays or grants any award
to all employees generally, in 2010, the Company will allocate you a minimum of
$1,150,000 into the Company’s Deferral Plan then in effect (the “2010 Guaranteed
Discretionary Award”). Please be advised that the 2010 Guaranteed Discretionary
Award will be subject to the payment terms and schedule set forth in the
Company’s Deferral Plan then in effect for similarly situated employees
including the nature of award, any deferral, vesting and/or reduction provisions
associated with such plan.


2.4. Stock Buy-Out. As a result of joining the RBS Group and in recognition of
the forfeited value in association with Citigroup’s stock schemes you are
eligible for the following conditional award (“Conditional Award”). The
Conditional Award will be subject to you providing proof (in a form acceptable
to the Group) of the existence and forfeiture of such entitlements as a result
of your employment at RBS.


The Conditional Award will be granted pursuant to the 2010 RBS Long Term
Incentive Plan (“2010 LTIP”) in the form of shares.


The Conditional Award will be awarded in accordance with the following schedule:


Date                                     Number of Shares
1/20/2011                                     43,428
1/20/2012                                     29,500


Please be advised, the Conditional Award will be subject to the terms of the
2010 LTIP (including but not limited to those terms concerning the cessation of
employment), whether implemented before or after your contract commences. The
Company reserves the right to change the rules of the 2010 LTIP, or to cancel or
replace it, at any time (including, for the avoidance of doubt, during any
financial year) in its sole discretion and, for the avoidance of any doubt, such
change may have a retrospective effect.


If within 12 months of your start date with the RBS Group your employment
terminates (or notice to terminate your employment is given by either party) on
the grounds of or in circumstances involving:



--------------------------------------------------------------------------------





•gross misconduct; or


•gross negligence; or


•performance in circumstances where your acts or omissions cause a material
breach of regulatory requirements; or


•performance in circumstances where your acts or omissions cause material damage
to the reputation of the RBS Group; or


•performance in circumstances where your actions or omissions have caused a
material financial misstatement such that the results for the business unit or
profit centre in which you work have subsequently appeared materially inaccurate
or misleading; or


•performance in circumstances where the business unit or profit centre in which
you work has made a loss out of business that could reasonably have been
risk-managed by you, you will be responsible for repaying any installments of
the Conditional Award that have been received by you (following any applicable
tax and other statutory deductions) to the RBS Group within 14 calendar days of
the date of termination of your employment.


If before the final installment is paid your employment has terminated (whether
or not in accordance with this offer letter) or either party has given notice to
terminate your employment for any of the reasons, or in any of the
circumstances, set out above you will not be entitled to receive any of the
outstanding installments of the Conditional Award.


The Company also reserves the right to withhold vesting of the Award pending the
outcome of any disciplinary procedures relating to any matter or matters which
the Company could treat as grounds for termination of employment. If you are
subsequently dismissed or resign for any reason other than one of the “good
leaver” exceptional circumstances set out in the LTIP, you will not be entitled
to receive any unvested awards of RBS Group shares under the Award (including,
for the avoidance of doubt, the unvested award that has been withheld pending
the outcome of the disciplinary procedure) and may have to repay the full value
of any RBS Group shares already received by you as set out in the preceding
paragraphs.
    
In the event of any conflict, the rules of the 2010 LTIP shall take precedence
over the terms of this letter.


2.5. Long Term Incentive Award. You will be eligible to participate, at the sole
discretion of the Royal Bank of Scotland Group Remuneration Committee, in The
Royal Bank of Scotland Long Term Incentive Plan (the ‘’LTIP’’). Your eligibility
for participation will be in line with the normal practice for the RBS North
American businesses. Eligibility does not guarantee your receipt of an Award.
Notwithstanding the above, for calendar year 2010 only, provided you have not
been terminated for Wrongful Conduct (as defined below) prior to the day the
Company grants any award to all employees generally (expected to be in April
2011), the Company will grant you a minimum long-term incentive award of 73% of
your annual base salary under the long-term incentive plan then in effect (the
“2010 Guaranteed LTI Award”), Please be advised that the 2010 Guaranteed LTI
Award will be subject to the terms set forth in the Company’s LTIP then in
effect for similarly situated employees Including the nature of award, vesting
and/or reduction provisions associated with such plan. In the unlikely event
that the RBS Group Remuneration Committee does not approve an LTIP for awards in
2011, an award of equivalent value to the 2010 Guaranteed LTI Award will be made
in an alternative form.


2.6. Taxes and Other Withholdings. Where applicable, all amounts of compensation
paid to you shall be paid subject to applicable income and employment taxes and
other required withholdings.


3. Benefits


All benefit plans are subject to modification or termination at the Company’s
discretion.


     3.1. The paid time off (PTO) policy is designed to ensure that all
employees are allowed time away from work, Your PTO entitlement will be 27 days.
For 2010, you are eligible for a pro-rated portion based on the 1st of the month
following the month you are hired as long as your Start Date is on or before
September 30.


     3.2. You will also be eligible for other benefits, which shall be subject
to the Human Resources policies applicable to RBS employees as may be amended
from time to time. You are eligible to participate in the RBS employee benefits
program, which includes but is not limited to medical, dental, disability,
accident and life insurance coverage, as well as a 401(k) Retirement Savings
Plan, in accordance with the terms and conditions of the applicable plan
documents. Some of these plans require contributions for coverage that are made
through payroll deductions.





--------------------------------------------------------------------------------



You will receive a Notice to Enroll approximately two weeks after your Start
Date, along with detailed Information about your eligibility and online
enrollment instructions at www.RBSAmericasHR.com


3.3 If, within 36 months of your Start Date, the Company terminates your
employment for any reason other than Wrongful Conduct or serious
underperformance, or you resign due to any substantive change in your role or
reporting line, you will be eligible to receive a lump sum severance payment
equal to 12 months of your Base Salary in effect as of your Termination Date.
Notwithstanding the above, prior to the Company terminating your employment for
serious underperformance during the first 36 months of your employment, the
Company shall give you notice of the basis for the Company’s view that you are
seriously underperforming and give you 30 days to cure such serious
underperformance. If the serious underperformance is not cured, the Company may
terminate your employment and you will not be severance eligible. This cure
period does not change your status as an at-will employee nor does it impact
your right, or the Company’s right, to terminate the employment relationship at
any time.


Payment of severance benefits will be made on the sixtieth day (60th) following
your Termination Date provided that you have executed and not revoked a release
in a form provided by the Company. It is agreed that to the extent the release
contains a restrictive covenant provision of any kind, such restrictive covenant
shall be no more onerous than any restrictive covenant you have already agreed
to with the Company as of the date you execute the release.


3.4 If you choose to relocate during the first year of your employment, you will
be eligible to receive the benefits outlined in the Executive Relocation Program
in effect as of your Start Date. In the event that you relocate during the
second year of your employment, you will be eligible to receive the benefits
outlined in the Executive Relocation Program that is then in effect.


4. Non-solicitation


You agree that during your employment and for 365 days following your
termination of employment for any reason, you will not directly or indirectly
solicit (through any person, corporation, partnership or other business entity
of any kind), hire, recruit, induce, entice, influence, encourage, or assist in
soliciting or hiring, any person who is employed during such period by RBS or
its affiliates; nor will you directly or indirectly induce any such person to:
(a) terminate his or her employment or (b) accept employment with anyone other
than RBS or its affiliates.


You also agree that during your employment, including your Notice Period (as
more fully defined below), and for 365 days following your termination of
employment for any reason, you will not directly or indirectly (through any
corporation, partnership or other business entity of any kind) solicit, assist
in soliciting for business or entice away or in any manner attempt to persuade
any client or customer or prospective client or customer to discontinue or
diminish his, her or its relationship or prospective relationship with the
Company, or otherwise provide business to any person, corporation, partnership
or other business entity of any kind other than the Company, The restrictions in
this paragraph shall apply only: (1) to clients, customers or prospective
clients or customers introduced to you by RBS, its affiliates or its parent the
RBS Group; or (2) any customer of RBS or its affiliates (whether introduced to
you through RBS, its affiliates or its parent the RBS Group, or previously known
to you) with whom you had contact during your employment by RBS (including your
Notice Period); or (3) any customer or client of RBS whose identity as a client
or potential client became known to you as a result of your employment at RBS.


You agree that the provisions of the preceding paragraph are reasonable and that
in the event you violate any of them, you acknowledge that RBS will be subject
to irreparable harm entitling it, in addition to statutory or common law
remedies, to Immediate injunctive or equitable relief. You hereby acknowledge
that, but for these provisions, RBS would not agree to the financial commitment
contemplated by this offer letter.


5. Termination for Wrongful Conduct


For purposes of the above, “Wrongful Conduct” means: (a) your conviction of or
plea of guilty or nolo contendere to a felony or to a misdemeanor involving
dishonesty or breach of trust; (b) your willful misconduct or negligence in the
conduct of your duties, including the willful failure to abide by reasonable
instructions of RBS management; (c) a determination by RBS that you have
violated federal or state securities laws or regulations or banking laws or
regulations; (d) fraud or embezzlement against RBS, its affiliates and/or its
clients; (e) a determination by RBS that you have committed a material violation
of compliance policies, ethical standards or have committed a violation of the
Group’s Global Code of Conduct; or (f) a determination by RBS that you have
engaged in conduct which is materially injurious to the business or reputation
of RBS or its affiliates.


6. Confidentiality


As a condition of your employment, you will be required to sign our Declaration
of Secrecy on your first day of employment or on a move to a new employer within
the Group and have this witnessed by a member of staff. You are required to
comply with its terms at all times, including after the termination of your
employment.





--------------------------------------------------------------------------------



7. Credit Checks


The Group reserves the right to carry out searches about you through credit
reference agencies or through our own customer records at any time during your
employment. We will only retain the information about you which we obtain from
these searches for as long as we need. You have the right of access to your
personal records held by credit reference agencies. We will supply their names
and addresses upon request, to help you to exercise your right of access to
those records.


In signing this employment offer you hereby give permission for the Group or its
subsidiary companies and/or their appointed agents to carry out such credit
reference searches in relation to you, including searches of customer credit
records, during the term of your employment, as it considers necessary from time
to time for the purposes set out in this clause. To the extent required under
applicable law, your written consent will be obtained each time any such credit
check is to be undertaken with a credit reference agency.


8. Notice of Intent to Leave


You agree that you will provide RBS with 30 days prior written notice of your
intent to leave the employ of RBS for any reason (the “Notice Period”). From the
date that you notify RBS of your intent to leave your employment to the last day
of your employment (your “Termination Date”), you will continue to be an
employee and you will continue to be entitled to receive your Base Salary (but
not a Discretionary Award). Your fiduciary duties and other obligations as an
employee of RBS will continue and you will cooperate in the transition of your
responsibilities. RBS shall, however, have the right, in its sole discretion, to
direct that you no longer come in to work.


9. Employment During Notice - Garden Leave


9.1.     At any stage during your Notice Period we may instruct you to remain
away from work on garden leave. We have absolute discretion to do this without
any requirement to give you a reason.


9.2.     If you are placed on garden leave;


9.2.1.
you must be available for work but we are not obliged to provide you with any
work and may require you to perform different, but substantially related,
duties/tasks from your normal duties;



9.2.2.     you will continue to receive your Base Salary and benefits;


9.2.3.
you will not be entitled to any discretionary and performance related
Discretionary Award or incentive payments - these will not accrue while you are
not carrying out your normal duties;



9.2.4.
you may not contact or attempt to contact without our prior written consent, any
client, customer, agent, professional adviser or broker of any company in the
Group, and



9.2.5.     all other terms of your employment will remain in full force and
effect until the end of the Notice Period.


10. Policies and Procedures


The Group has adopted a number of employment and business policies and
procedures. These exist to ensure the business operates effectively and for the
welfare and interests of our staff. You will have access to all of our policies
and procedures when you join us on the Group’s intranet or from your line
manager. You must familiarize yourself with them and you agree to be bound by
them.


We reserve the right to change existing policies and procedures or introduce new
ones from time to time, Information about new policies and procedures or changes
to existing ones will be communicated through the Group’s intranet and employee
communications.


11. Governing Law and Interpretation


This offer shall be governed and conformed in accordance with the laws of the
state of Massachusetts without regard to its conflict of laws provisions. Should
any provision of this offer letter be declared illegal or unenforceable by any
court of competent jurisdiction and should the provision be incapable of being
modified to be enforceable, such provision shall immediately become null and
void, leaving the remainder of this offer letter in full force and effect.


12. Employee Representation





--------------------------------------------------------------------------------



12.1. In accepting this offer, you represent and warrant to RBS that you are not
subject to any agreement or understanding with any current or prior employer or
business (or any other entity or person) which would in any manner preclude you
from fulfilling any of the duties or obligations you would have with RBS or
which would result in any additional payment from RBS. You further recognize and
agree that, to the extent you possess any confidential, proprietary or trade
secret information of a third party, you may not and shall not use or disclose
such information in performing your duties for RBS.


12.2. You understand that as a condition of your employment, you will be asked
to complete various benefit and legal forms, including an acknowledgement of
policies and procedures, specifically the Global Code of Conduct. You will also
need birth dates and social security numbers of any dependents you wish to cover
under the benefits program.


You will receive an e-mail instructing you to complete an Electronic
Communications Agreement, Notice and Authorization form and the Personal
Information sections of your online application within 24 hours. The Notice and
Authorization form authorizes us to start the background check process.


Please note that this offer is contingent on the results of the background check
being satisfactory to RBS, as well as your successful completion of all facets
of RBS’ pre-employment screening process, which may include, among other things,
RBS’ receipt of satisfactory references. Please be advised that this offer may
be withdrawn or your employment terminated in the event that the results of your
background check or any facet of your screening process is unsatisfactory to
RBS.


This offer is also contingent upon your ability to provide documents which prove
your identity and demonstrate your authorization to work in the United States,
in compliance with the Immigration Reform Act. A list of acceptable
documentation is included in the enclosed materials. Please be prepared to
provide this information on your first day of employment. Federal law requires
that, if this documentation is not provided within 3 business days of your Start
Date, you will be removed from the payroll.


Please note that employment with RBS is at-will, meaning that you may be
terminated at any time with or without cause, and with or without notice, and
nothing in this letter should be construed as creating a contract of employment
for a fixed duration.


Please indicate your acceptance of this offer by signing below and returning a
copy of this letter to us by September 20, 2010 via fax to [—].


This offer letter, along with its attachments, the documents referenced herein,
and any and all policies promulgated by the Company, comprise the entire
understanding between you and the Company regarding the terms and conditions of
your employment with the Company, and fully supersede any and all prior verbal
or written communications regarding those terms and conditions that are not
outlined herein including but not limited to any representations related to any
discretionary or performance-related award or incentive or other compensation.
The terms of this letter may not be altered, modified, or amended except by
written instrument signed by you and approved by a duly-authorized
representative of the Company, which attaches a copy of this letter. No verbal
promises may be made by any officer or employee of the Company as to eligibility
for or the guarantee of any receipt of any discretionary and/or
performance-related awards in association with the Discretionary Award Program
or any other types of incentive payments or awards.


Nancy, congratulations. We look forward to you joining the team.


Kind regards,


/s/ Susan M. Mason


Susan Mason
RBS Citizens, N.A.


Accepted and Agreed:


/s/ Nancy Shanik____________________________________________________
Nancy Shanik



















--------------------------------------------------------------------------------



EXECUTIVE AGREEMENT ADDENDUM


This EXECUTIVE EMPLOYMENT AGREEMENT ADDENDUM (the "Addendum") is made as of
January 20, 2015 by and between Citizens Financial Group, Inc. (the "Company")
and Nancy Shanik ("Executive").


This Addendum is a supplement to your offer letter dated September 13, 2010. The
terms of this Addendum shall be incorporated by reference therein and become
terms and conditions of your continued employment. The terms of this Addendum
shall supersede any conflicting terms found in your offer letter. This Addendum
may not be altered, modified, or amended except by written instrument signed by
the parties hereto.


TERMS AND CONDITIONS:


Section 1. At-Will Employment and Notice of Intent to Leave.


(a)Executive’s employment with the Company shall be strictly "at-will" and not
for any fixed term. Executive understands and acknowledges that no statement,
whether written or verbal, by the Company or any of its officers, employees or
representatives may in any way modify, alter, or change the strictly "at-will"
nature of her employment relationship with the Company. Both Executive and the
Company retain the right to terminate Executive’s employment at any time, for
any reason or no reason. Executive understands and agrees that, as an at-will
employee, the Company may terminate her employment without advance notice.
Executive may terminate her employment for any reason (a “Resignation”)
effective 90 days following her delivery of written notice of termination to the
Company's Board of Directors (the “Notice Period”).


(b)Upon receipt of a Resignation from Executive, the Company may, in its sole
discretion, waive the Notice Period, in which case Executive will be permitted
to terminate immediately. Under such circumstances the Company will not be
obliged to pay in lieu of notice. Alternatively, the Company may direct
Executive not to report to work unless otherwise requested by the Company
(“Garden Leave”). During any period of Garden Leave:


(i)Executive will remain an employee of the Company and will continue to be paid
her then base salary and continue to be eligible for employee benefits,
excluding any discretionary award;


(ii)Executive will be expected to continue to undertake such duties and
responsibilities as are assigned to Executive by the Company's Board or Chief
Executive Officer, including duties to assist the Company with her transition
from the Company and maintaining the Company’s business, business relationships,
and goodwill. Notwithstanding the foregoing, the Company reserves the right to
suspend any or all of Executive’s duties and powers and to relocate her office
to her personal residence for all or part of her Garden Leave;


(iii)Executive will remain bound by all fiduciary duties and obligations owed to
the Company and required to comply with all Company policies and practices; and


(iv)Executive may not, without the prior written consent of the Company or
except in the discharge of duties and responsibilities in accordance with clause
(ii) above, contact or attempt to contact any client, customer, agent,
professional adviser, employee, supplier or broker of the Company or any of its
parents or subsidiaries.


Section 2. Non-Solicitation.


(a)Non-Solicitation of Employees. Executive agrees that, at any time during her
employment with the Company, its parents, subsidiaries, affiliates or any
successor organization, and during the 12 month period following Executive's
termination of employment for any reason ("Restricted Period"), Executive shall
not, directly or indirectly, hire, employ, solicit for employment or hire, or
attempt to solicit for employment or hire, any person who is employed by the
Company or any of its parents, subsidiaries or affiliates during the Restricted
Period, nor shall Executive directly or indirectly induce any Company employee
to terminate his or her employment or accept employment with anyone other than
the Company, or otherwise interfere with the relationship between the Company
and any of its employees, during the Restricted Period.


(b)Non-Solicitation of, and Non-Interference with, Customers and Vendors.
Executive agrees that during her employment with the Company and during the
Restricted Period, Executive shall not, directly or indirectly, for any person
or entity other than the Company, solicit or assist in soliciting for business
any customer of the Company, its parents, subsidiaries or affiliates nor will
Executive induce or encourage any such customer to terminate its relationship
with the Company, its parents, subsidiaries or affiliates or to divert business
away from the Company, its parents, subsidiaries or affiliates, provided,
however, that general solicitation through advertisement shall not constitute
solicitation for purposes of this provision.





--------------------------------------------------------------------------------



(c)Representations. Executive agrees that all of the foregoing restrictions are
reasonable and necessary to protect the Company’s business and its Confidential
Information and that her employment by the Company, along with the benefits and
attributes of that employment, is good and valuable consideration to compensate
her for agreeing to all restrictions contained in this Addendum. Executive also
acknowledges, represents and warrants that her knowledge, skills and abilities
are sufficient to permit Executive to earn a satisfactory livelihood without
violating these provisions.


(d)Blue Pencil. It is expressly understood and agreed that although Executive
and the Company consider the restrictions contained in this Section 2 to be
reasonable, if a final judicial determination is made by an arbitrator or a
court of competent jurisdiction that the time or territory or any other
restriction contained in this Addendum is an unenforceable restriction against
Executive, the provisions of this Addendum shall not be rendered void but shall
be deemed amended to apply as to such maximum time and territory and to such
maximum extent as such court may judicially determine or indicate to be
enforceable. Alternatively, if an arbitrator or a court of competent
jurisdiction finds that any restriction contained in this Addendum is
unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.


Section 3. Confidentiality; Ownership of Materials; Duty to Return Company
Property.


(a)Confidential Information. Executive may not at any time (whether during her
employment with the Company or after termination for any reason) disclose to any
unauthorized person, firm or corporation or use or attempt to use for her own
advantage or to the advantage of any other person, firm or corporation, any
confidential information relating to the business affairs or trade secrets of
the Company or any of its parents, subsidiaries or affiliates, or any
confidential information about (howsoever obtained) or provided by any third
party received during the course of or as a result of her employment (the
“Confidential Information”). Confidential Information includes, but is not
limited to, information relating to employees, customers and suppliers (former,
actual and potential), Company contracts, pricing structures, financial and
marketing details, business plans, any technical data, designs, formulae,
product lines, intellectual property, research activities and any Company or
Company affiliate information which may be deemed to be commercially or price
sensitive in nature, whether printed, typed, handwritten, videotaped,
transmitted or transcribed on data files or on any other type of media, whether
or not labeled as “confidential”. It also includes, without limitation, any
information contained in documents marked “confidential” or documents of a
higher security classification and other information which, because of its
nature or the circumstances in which Executive receives it, Executive should
reasonably consider to be confidential. The Company reserves the right to modify
the categories of Confidential Information from time to time.


(b)Exclusions. The provisions of this Section 3 shall not apply to:


(i)information or knowledge which subsequently comes into the public domain
other than by way of unauthorized use or disclosure by Executive;


(ii)the discharge by Executive of her duties hereunder or where her use or
disclosure of the information has otherwise been properly authorized by the
Company;


(iii)any information which Executive discloses in accordance with applicable
public interest disclosure legislation; or


(iv)any disclosure required by law or by any court, arbitrator, mediator or
administrative or legislative body (including any committee thereof) with
jurisdiction to order Executive to disclose or make accessible any information.


(c)Due Care. Executive shall exercise all due care and diligence and shall take
all reasonable steps to prevent the publication or disclosure by Executive of
any Confidential Information relating, in particular, but not limited to, actual
or proposed transactions, of any employee, customer, client or supplier (whether
former, actual or potential) of any member of the Company, including
partnerships, companies, bodies, and corporations having accounts with or in any
way connected to or in discussion with any member of the Company and all other
matters relating to such customers, clients or suppliers and connections.


(d)Duty to Return Confidential Information and Other Company Property. All
reports, files, notes, memoranda, e-mails, accounts, documents or other material
(including all notes and memoranda of any Confidential Information and any
copies made or received by Executive in the course of her employment (whether
during or after) are and shall remain the sole property of the Company and,
following her termination of employment or at any other time upon the Company’s
request, to the extent within her possession or control, shall be surrendered by
Executive to the duly authorized representative of the Company.


(e)Reasonableness. Executive agrees that the undertakings set forth in this
Section 3 are reasonable and necessary to protect the legitimate business
interests of the Company and its members both during, and after the termination
of, Executive's employment, and that the benefits Executive receives through
continued employment are sufficient compensation for these restrictions.
 



--------------------------------------------------------------------------------



Section 4. Intellectual Property and Developments.


(a)Executive agrees that all developments and intellectual property are the sole
and exclusive property of the Company and hereby assigns all rights to such
developments and intellectual property to the Company. Executive agrees, at the
Company’s expense at any time during her employment or thereafter, to sign all
appropriate documents and carry out all such reasonable acts as will be
necessary to identify and preserve the legal protection of all developments and
intellectual property; however, the Company will have no obligation to
compensate Executive for her time spent in connection with any assistance
provided unless otherwise required by law. Notwithstanding the foregoing,
Executive understands that no provision in this Section is intended to require
assignment of any of her rights in an invention for which Executive can prove no
equipment, supplies, facilities or Confidential Information or trade secret
information of the Company was used, which invention was developed entirely on
her own time, and which invention Executive can prove: (i) does not relate to
the business of the Company or the actual or demonstrably anticipated research
or development of the Company; or (ii) does not result from any work performed
by Executive for the Company.  To the extent compatible with applicable state
law, these provisions do not apply to any invention which is required to be
assigned by the Company to the United States Government.  Executive waives all
moral rights in all Intellectual Property which is owned by the Company, or will
be owned by the Company, pursuant to this Section 4.


(b)Executive agrees to promptly submit to the Company written disclosures of all
inventions, whether or not patentable, which are made, conceived or authored by
Executive, alone or jointly with others, while Executive is employed by the
Company.


Section 5. Certain Agreements.


(a)Data Protection. Executive shall familiarize herself with the Company’s Data
Protection policy, procedures and accountabilities. Executive acknowledges that
any breach of these procedures may result in the immediate termination of her
employment.
 
(b)Personal Information. Executive acknowledges and agrees that the Company is
permitted to hold personal information about her as part of its personnel and
other business records and, in accordance with applicable law, may use such
information in the course of the Company’s business.


(c)Credit Data. The Company reserves the right, upon five (5) days prior written
notice, to, and Executive agrees that the Company may, in accordance with
applicable law, carry out searches about Executive through credit reference
agencies or through the Company’s customer records at any time during her
employment for purposes of identifying any serious debt or other significant
financial difficulties of Executive for the purposes of detecting, eliminating
or mitigating any particular risk of employee fraud or theft. The Company will
only retain the information about Executive which the Company obtains from these
searches in accordance with applicable law and for so long as is needed for the
purposes set out above (subject to any legal (including any regulatory)
obligation which requires the Company to retain that information for a longer
period). The credit reference agency will record details of the search but these
will not be available for use by lenders to assess the ability of Executive to
obtain credit. Executive has the right of access to her personal records held by
credit reference agencies. The Company will supply the names and addresses of
such agencies upon request, to help Executive to exercise her right of access to
such records.


(d)Indebtedness. For the reasons referred to above, the Company expects
Executive to manage her personal finances responsibly. The Company requires that
Executive draw to the attention of her manager any serious debt or significant
financial difficulties that she may have, including those which result in court
action being taken against Executive.


Section 6. Medical Exams.


Executive shall at any time (including during any period of incapacity) at the
request and expense of the Company submit to medical examinations by a medical
practitioner nominated by the Company, to the extent permitted by applicable
federal and state law. Executive agrees, and hereby authorizes, that the results
of any such medical examination be disclosed to the Company, subject to the
provisions of the United States Health Insurance Portability and Accountability
Act of 1996.


Section 7. Tax Compliance.


All compensation paid to Executive is intended to, and reasonably believed to,
comply with Internal Revenue Code Section 409A as well as other tax related laws
and regulations to the extent it does not fall into any applicable exclusion.


Section 8. Remedies.


The Company and Executive agree that it is impossible to measure solely in money
the damages which will accrue to the Company by reason of her failure to observe
any of her obligations of Sections 2, 3 or 4 of this Addendum. Therefore, if the
Company shall institute any action or proceeding to enforce such provisions,
Executive hereby waives the claim or defense that there is an adequate remedy at
law and agrees in any such action or proceeding not to interpose the claim or
defense that such remedy exists at law. Without limiting



--------------------------------------------------------------------------------



any other remedies that may be available to the Company, Executive hereby
specifically affirms the appropriateness of injunctive or other equitable relief
in any such action and acknowledges that nothing contained within this Addendum
shall preclude the Company from seeking or receiving any other relief, including
without limitation, any form of injunctive or equitable relief. Executive also
agrees that, should she violate the provisions of Section 2 and its subsections
such that the Company shall be forced to undertake any efforts to defend,
confirm or declare the validity of the covenants contained within Section 2 of
this Addendum, the time restrictions set forth therein shall be extended for a
period of time equal to the pendency of any court proceedings, including
appeals. Further, Executive agrees that, should the Company undertake any
efforts to defend, confirm or declare the validity of any of the covenants
contained in Sections 2, 3 and 4 of this Addendum, the Company shall be entitled
to recover from Executive all of its reasonable attorneys’ fees and costs
incurred in prosecuting or defending any such action or engaging in any such
efforts.


Section 9. Dispute Resolution; Mediation and Arbitration.


Except as provided in the last sentence of this paragraph to the fullest extent
permitted by law, the Company and Executive agree to waive their rights to seek
remedies in court, including but not limited to rights to a trial by jury. The
Company and Executive agree that any dispute between or among them or their
subsidiaries, affiliates or related entities arising out of, relating to or in
connection with this Addendum or her employment with the Company, including but
not limited to claims for discrimination or other alleged violations of any
federal, state or local employment and labor law statutes, ordinances or
regulations, will be resolved in accordance with a confidential two-step dispute
resolution procedure involving: (a) Step One: non-binding mediation, and (b)
Step Two: binding arbitration under the Federal Arbitration Act, 9 U.S.C. § 1,
et. seq., or state law, whichever is applicable. Any such mediation or
arbitration hereunder shall be under the auspices of the American Arbitration
Association (“AAA”) pursuant to its then current Labor Arbitration Rules and
Mediation Procedures (the “AAA Labor Rules”). Disputes encompassed by this
Section 9 include claims for discrimination arising under local, state or
federal statutes or ordinances and claims arising under any state’s labor laws.
Notwithstanding anything to the contrary in the AAA Labor Rules, the mediation
process (Step One) may be ended by either party to the dispute upon notice to
the other party that it desires to terminate the mediation and proceed to the
Step Two arbitration; provided, however, that neither party may so terminate the
mediation process prior to the occurrence of at least one mediation session with
the mediator. No arbitration shall be initiated or take place with respect to a
given dispute if the parties have successfully achieved a mutually agreed to
resolution of the dispute as a result of the Step One mediation. The mediation
session(s) and, if necessary, the arbitration hearing shall be held in the city
nearest to Executive's office location during the course of Executive's
employment with the Company or an alternative location mutually agreeable to
Executive and the Company. The arbitration (if the dispute is not resolved by
mediation) will be conducted by a single AAA arbitrator, mutually selected by
the parties, as provided for by the AAA Labor Rules. The Company will be
responsible for the arbitration charges, including the costs of the mediator and
arbitrator. The Company and Executive agree that the arbitrator shall apply the
substantive law of the State of New York to all state law claims and federal law
to any federal law claims, that discovery shall be conducted in accordance with
the AAA Labor Rules or as otherwise permitted by law as determined by the
arbitrator. In accordance with the AAA Labor Rules (a copy of which is available
through AAA’s website, www.adr.org), the arbitrator’s award shall consist of a
written statement as to the disposition of each claim and the relief, if any,
awarded on each claim. The Company and Executive understand that the right to
appeal or to seek modification of any ruling or award by the arbitrator is
limited under state and federal law. Any award rendered by the arbitrator will
be final and binding, and judgment may be entered on it in any court of
competent jurisdiction. Nothing contained herein shall restrict either party
from seeking temporary injunctive relief in a court of law to the extent set
forth in Section 6 hereof.


In the unlikely event the AAA refuses to accept jurisdiction over a dispute,
Executive and the Company agree to submit to Judicial-Arbitration-Mediation
Services (“JAMS”) mediation and arbitration applying the JAMS equivalent of the
AAA Labor Rules. Under such circumstances, any costs agreed to be paid by the
Company above, shall apply equally to a JAMS mediation and arbitration. If AAA
and JAMS refuse to accept jurisdiction, the parties may litigate in a court of
competent jurisdiction.


Section 10. Severance.


In the event Executive is made redundant or otherwise has her employment
terminated without cause and for reasons unrelated to poor performance,
Executive shall be entitled to receive a minimum severance payment amounting to
26 weeks of Executive's base salary at the time of Executive's exit contingent
upon Executive executing, and not revoking, the Company's standard release
agreement then in use.


Section 11. Miscellaneous.


(a)Governing Law. This Addendum shall be governed by and construed in accordance
with the laws of the State of New York, without regard for the conflict of laws
provisions thereof.


(b)No Waiver. The failure of a party to insist upon strict adherence to any term
of this Addendum on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Addendum.





--------------------------------------------------------------------------------



(c)Severability. In the event that any one or more of the provisions of this
Addendum shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Addendum shall not be affected thereby.


(d)Counterparts; Effectiveness. This Addendum may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument. This Addendum shall become
effective when each party hereto shall have received a counterpart hereof signed
by the other party hereto including by fax or electronic pdf.


ACCEPTED AND AGREED:


/s/ Nancy Shanik
Nancy Shanik

